20-11161-tmd Doc#153 Filed 05/07/21 Entered 05/07/21 16:29:43 Main Document Pg 1 of
                                         3



  Fennemore Craig, P.C.
  Louis Daniel Lopez (ASB No. 021191)
  2394 East Camelback Road, Suite 600
  Phoenix, AZ 85016-3429
  Telephone: (602) 916-5000
  Email: llopez@fclaw.com

  Davidson Troilo Ream Garza, P.C.
  Richard E. Hettinger (Bar No. 0955100)
  The Pyramid Building
  301 N.W. Loop 410, Suite 100
  San Antonio, TX 78216
  Telephone: (210) 349-6848
  rhettinger@dtrglaw.com

  Attorneys for DT Chandler, LLC


                       UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION



   IN RE:                                            CASE NO. 20-11161-tmd
                                                         Chapter 11
   ALLAN L. REAGAN
                                                     Ref. Dkt. No. 144
                 Debtor.


     JOINDER OF DT CHANDLER TO COMERICA BANK’S OBJECTIONS
    REGARDING CONFIRMATION ISSUES OF DEBTOR’S FIRST AMENDED
               PROPOSED PLAN OF REORGANIZATION

         Creditor DT Chandler, LLC (“DT Chandler”), an unsecured creditor herein, by and

  through its undersigned counsel, hereby joins Comerica Bank’s Brief Regarding

  Confirmation Issues (the “Brief”) (Doc. No. 144). DT Chandler agrees with and supports

  the Brief and will not repeat the same as a matter of efficiency.


                                               1
20-11161-tmd Doc#153 Filed 05/07/21 Entered 05/07/21 16:29:43 Main Document Pg 2 of
                                         3



   DATED: May 7, 2021                        Respectfully submitted,

                                             FENNEMORE CRAIG, P.C.

                                             /s/ Louis D. Lopez
                                             Louis D. Lopez (ASB No. 021191)
                                             Admitted pro hac vice
                                             2394 East Camelback Road, Suite 600
                                             Phoenix, AZ 85016-3429
                                             Telephone: (602) 916-5000
                                             Email: llopez@fclaw.com
                                             Attorneys for DT Chandler, LLC




                                         2
20-11161-tmd Doc#153 Filed 05/07/21 Entered 05/07/21 16:29:43 Main Document Pg 3 of
                                         3




                              CERTIFICATE OF SERVICE

          The undersigned certifies that on the 7th day of May, 2021, a true and correct copy
  of the above and foregoing was served upon the following parties via electronic means as
  listed on the Court’s ECF noticing system or by regular first-class mail:



   Mark C. Taylor                                  Michael G. Colvard, Trustee
   Waller Landsen Dortch & David, LLP              Martin & Drought, PC
   100 Congress Avenue, Suite 1800                 112 E. Pecan Street, Suite 1616
   Austin, TX 78704                                San Antonio, TX 78205
   mark.taylor@wallerlaw.com                       mcolvard@mdtlaw.com



                                                            /s/ Pamela Hennings
                                                      Employee of Fennemore Craig, P.C.



  18400972.1




                                               3
